Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 05/17/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al., US 2010/0065944 in view of Summerfelt et al., U.S. Patent 8,753,952.
Tu et al. shows the invention substantially as claimed including a device comprising:  an access transistor in a memory region 110 of the device; a first random access memory disposed in the memory region of the device (see transistor and capacitor in dram region 110) in a first inter-metal dielectric layer 150 over the access transistor, the first memory element coupled to the access transistor and comprising:  a bottom electrode, top electrode over the bottom electrode, and an insulating layer disposed between the top and bottom electrodes; and one or more MIM capacitors disposed in a first region of the device in the first IMD layer of the device, the one or more MIM capacitors each having a same structure as the first RAM memory element, the first region being a decoupling region that is different from the first memory region (see figs. 1, 3, and 5-6 and paragraphs 0016-0028).
Tu et al. does not expressly disclose insulating layer of the memory element and capacitor being a ferroelectric material. Summerfelt et al. discloses the integration of PZT ferroelectric material into an integrated circuit that includes FeRAM cells with decoupling capacitors (see, for example, col. 2-lines 35-45). All of the component processes are shown by the Tu et al. and Summerfelt et al. references. The only difference is replacing the process of forming the insulating layer of the capacitor with the process of forming the ferroelectric of the capacitor of Summerfelt et al.. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Tu et al. to comprise the ferroelectric forming step of Summerfelt et al. in order to achieve the predictable results of producting a capacitor with a high dielectric constant.

With respect to dependent claim 3, note that the first FeRAM memory element is electrically coupled to a common drain of the access transistor and a second access transistor (see, for example, fig. 1).
Regarding dependent claim 10, note that Tu et al. ‘944 shows a decoupling capacitor in a logic region 120.
With respect to dependent claim 12, note that top electrodes of the capacitor are electrically coupled to a metallization layer (see fig. 1).

Claims 4-9, 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al., US 2010/0065944 in view of Summerfelt et al., U.S. Patent 8,753,952 as applied to claims 1-3, 10, and 12 above, and further in view of Tu et al., U.S. Patent 9,601,545.
Tu et al. and Summerfelt et al. are applied as above but do not expressly disclose wherein the one or more MFM capacitors include a first MFM capacitor and a second MFM capacitor coupled in series and additionally a third capacitor. Tu et al. disdcoses wherein the one or more MFM capacitors include a first MFM capacitor and a second MFM capacitor coupled in series, wherein the bottom electrode 110 can be electrically coupled to the top electrode 116a of the second capacitor (see, for example, fig. 1 and its description). All of the claim elements have been shown by the Tu et al. ‘944, Summerfelt et al., and Tu et al. ‘545 references. All that remains is combining the capacitor configuration of Tu et al. ‘545 into the process of Tu et al. ‘944 modified by Summerfelt et al.. In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of Tu et al. ‘944 modified by Summerfelt et al. to include the capacitor 
Regarding dependent claims 6-8, note that Tu et al. ‘545 discloses the bottom electrodes of the capacitors are coupled to each other, the top electrodes are coupled to each other (see, for example, figs. 1, 3-7), and a third capacitor can be coupled with the other two capacitors (see figs. 4-6).
Regarding dependent claims 9 and 13, note that in Tu et al. ‘545 the bottom electrode of each of the one or more capacitors comprises a sidewall portion and a bottom portion that surrounds the ferroelectric insulating layer and the top electrode (see fig. 5, for example).
With respect to dependent claim 14, in Tu ‘545 the MFM capacitor comprises the claimed configuration (see, for example, fig. 5).

Allowable Subject Matter
Claims 21-26 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun, US 2015/0072441 discloses forming ferroelectric random access memories with bottom electrodes 332a wider than top electrodes 330 (see fig. 3H-3J and its description).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




									/RICHARD A BOOTH/                                                                                                                                  Primary Examiner, Art Unit 2812                                                       

July 23, 2021